                Case 2:18-cv-01543-RAJ Document 44-1 Filed 11/28/18 Page 1 of 4




 1                                                         THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                  UNITED STATES DISTRICT COURT
14                                 WESTERN DISTRICT OF WASHINGTON
15                                           AT SEATTLE
16
17   BOMBARDIER INC.,
18                                                    2:18-cv-1543 RAJ
19                             Plaintiff,
20                                                    [PROPOSED ORDER] GRANTING
     v.                                               STIPULATED MOTION FOR A
21
22                                                    SCHEDULING CONFERENCE
23   MITSUBISHI AIRCRAFT
24   CORPORATION, MITSUBISHI
25   AIRCRAFT CORPORATION AMERICA,
26   INC., et al.,
27
28
29
                               Defendants.
30
31            Pending before this Court is Plaintiff Bombardier Inc. (Bombardier) and all Defendants
32
33   who have been served--Mitsubishi Aircraft Corporation America, Inc. (Mitsubishi Aircraft
34
35   America), Aerospace Testing Engineering & Certification Inc. (AeroTEC), Laurus Basson
36
37   (Basson) and Cindy Dorneval (Dorneval) (collectively, the Moving Parties) Stipulated Motion
38
39   for Scheduling Conference. Having considered the motion submitted by the parties and all other
40
41   matters, and good cause appearing therefor,
42
43
44            IT IS HEREBY ORDERED that the Stipulated Motion is GRANTED. IT IS FURTHER
45
46   ORDERED that the Scheduling Conference will occur on __________________________.
47
48
49
50
51
     [PROPOSED ORDER] GRANTING STIPULATED MOTION FOR                                 Perkins Coie LLP
                                                                                1201 Third Avenue, Suite 4900
     A SCHEDULING CONFERENCE (NO. 18-CV-1543 RAJ) – 1                             Seattle, WA 98101-3099
                                                                                    Phone: 206.359.8000
     121153-0002/142185833.1
                                                                                     Fax: 206.359.9000
                Case 2:18-cv-01543-RAJ Document 44-1 Filed 11/28/18 Page 2 of 4




 1   Dated this ____ day of November 2018          _________________________________
 2                                                 RICHARD A. JONES
 3                                                 United States District Court Judge
 4
 5
 6
 7
 8   Presented by.
 9
10   s/ Brian F. McMahon
11   John Denkenberger, WSBA No. 25907
12   Brian F. McMahon, WSBA No. 45739
13   Christensen O’Connor Johnson Kindness
14   PLLC
15   1201 Third Avenue, Suite 3600
16   Seattle, WA 98101-3029
17   Telephone: 206.682.8100
18   Facsimile: 206.224.0779
19   E-mail: john.denkenberger@cojk.com,
20   E-mail: brian.mcmahon@cojk.com
21
22   Attorneys for Plaintiff Bombardier Inc
23
24   s/Mary Z. Gaston
25   Jerry A. Riedinger, WSBA No. 25828
26   Mack H. Shultz, WSBA No. 27190
27   James Sanders, WSBA No. 24565
28   Mary Z. Gaston, WSBA No. 27258
29   Shylah R. Alfonso, WSBA No. 33138
30   Perkins Coie LLP
31   1201 Third Avenue, Suite 4900
32   Seattle, WA 98101-3099
33   Telephone: 206.359.8000
34   Facsimile: 206.359.9000
35   E-mail: JRiedinger@perkinscoie.com
36   E-mail: MShultz@perkinscoie.com
37   E-mail: MGaston@perkinscoie.com
38
39   Attorneys for Defendant Mitsubishi Aircraft
40   Corporation America, Inc.
41
42
43
44
45
46
47
48
49
50
51
                                                                          Perkins Coie LLP
     [PROPOSED ORDER] GRANTING STIPULATED MOTION FOR A               1201 Third Avenue, Suite 4900
     SCHEDULING CONFERENCE (NO. 18-CV-1543 RAJ) – 2                    Seattle, WA 98101-3099
                                                                         Phone: 206.359.8000
     121153-0002/142185833.1
                                                                          Fax: 206.359.9000
                Case 2:18-cv-01543-RAJ Document 44-1 Filed 11/28/18 Page 3 of 4




 1   s/ Mark A. Bailey
 2   Richard J. Omata, WSBA #7032
 3   Mark A. Bailey, WSBA #26337
 4   Karr Tuttle Campbell
 5   701 Fifth Avenue, Suite 3300
 6
     Seattle, WA 98104
 7
 8   Telephone: 206-223-1313
 9   Facsimile: 206-682-7100
10   Email: romata@karrtuttle.com
11           mbailey@karrtuttle.com
12
13
14   Attorneys for Defendants Aerospace Testing
15   Engineering & Certification Inc., Michel
16   Korwin-Szymanowksi, Laurus Basson, and
17   Cindy Dornéval
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                        Perkins Coie LLP
     [PROPOSED ORDER] GRANTING STIPULATED MOTION FOR A             1201 Third Avenue, Suite 4900
     SCHEDULING CONFERENCE (NO. 18-CV-1543 RAJ) – 3                  Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
     121153-0002/142185833.1
                                                                        Fax: 206.359.9000
                Case 2:18-cv-01543-RAJ Document 44-1 Filed 11/28/18 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE
 2
 3            I certify under penalty of perjury that on November 28, 2018, I electronically filed the
 4
 5   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
 6
 7   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.
 8
 9
10   DATED this 28th day of November, 2018.              s/Mary Z. Gaston
11                                                       Mary Z. Gaston, WSBA No. 27258
12                                                       Perkins Coie LLP
13                                                       1201 Third Avenue, Suite 4900
14                                                       Seattle, WA 98101-3099
15                                                       Telephone: 206.359.8000
16                                                       Facsimile: 206.359.9000
17                                                       E-mail: MGaston@perkinscoie.com
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                       Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                       1201 Third Avenue, Suite 4900
     (NO. 18-CV-1543 RAJ) – 1                                                       Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
     121153-0002/142185833.1
                                                                                       Fax: 206.359.9000
